UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 15, 2012 ARI NETWORK SERVICES, INC. (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation) 0-19608 (Commission File Number) 39-1388360 (IRS Employer Identification No.) 10850 W. Park Place, Suite 1200 Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(414) 973-4300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On March 15, 2012, ARI Network Services, Inc. issued a press release announcing its operating results for the second quarter of fiscal year 2012, ended January 31, 2012.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99.1 Earnings Release dated March 15, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:March 15, 2012 ARI NETWORK SERVICES, INC. By: /s/ Darin R. Janecek Darin R. Janecek Vice President of Finance and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Earnings Release dated March 15, 2012
